Per Curiam
(Chittenden, Richards and Kinkade, JJ.).
A motion has been made by the defendant to dismiss the appeal in this case. The case is one pending -in this court solely for the purpose of procuring an allowance of alimony. *391Under the new Constitution, Article IV, Section 6, the case is not appealable and the motion to dismiss the appeal will be granted./ See Deeds v. Snyder, 12 Ohio Law Reporter, 358; 90 Ohio St., -; Dewitt v. Dewitt, 67 Ohio St., 340; Price v. Price, 10 Ohio St., 316; Reed v. Reed, 17 Ohio St., 564.
A similar conclusion has been reached by the court of appeals in Franklin county in the unreported case of Dodd v. Dodd, decided February 2, 1915, and in eases in the court of appeals in Cuyahoga county and in other appellate districts of the state.
Appeal dismissed.